DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-6, 9, and 31-40 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/12/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1, 4-6, 9, and 31-40.
 Applicants' arguments, filed 04/12/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baroni (WO 2013/156413, as disclosed in IDS) in view of Bassaganya-Riera (Activation of PPARγ and 6 by dietary punicic add ameliorates intestinal inflammation in mice, British Journal of Nutrition, 2011, 106, pp. 878-886, as disclosed in IDS) and O’shea (WO 2007/096148, as disclosed in IDS).
Rejection
Baroni teaches methods for treating lactose intolerance, including compounds that may be specific or modulate PPARγ receptors, such as PPARγ agonists (see abstract, paragraph 0006, claim 1).  Baroni teaches food products comprising a dairy component such as milk to be consumed with the PPAR agonist (claims 11, 12).  Baroni teaches daily dosage of the PPAR agonist (paragraph 0075).  Baroni teaches dosages of 0.1 mg/kg to about 100 mg/kg, which results in a dosage of 7 mg to 7,000 mg for a patient at an average weight of 70 kg.
Baroni does not teach treating lactose intolerance by administering an isolated fatty acid such as trans-10, cis-12 conjugated linoleic acid wherein the composition is administered daily, weekly, or as needed over 3 months, 6 months, 1 year or more to the patient.
Bassaganya-Riera is drawn towards the activation of PPARγ in intestinal inflammation (see abstract).  Bassaganya-Riera teaches conjugated linoleic acid (CLA), a naturally occurring fatty acid that ameliorates IBD through a PPARγ-dependent mechanism (pg. 878, right column, first paragraph).  Regarding the amendment, filed 08/24/2020, Bassaganya-Riera teaches that CLA can be administered for a period of 6 weeks (pg. 879, left column, third paragraph).
O’shea is drawn towards compositions comprising a conjugated fatty acid (see abstract; pg. 2, lines 28-32).  As a consequence it would follow that such a composition would consist essentially of a conjugated fatty acid.  O’shea teaches trans-10, cis-12 conjugated linoleic acid as a preferred conjugated fatty acid (pg. 10, lines 26-30).
It would have been obvious to one of ordinary skill in the art to treat lactose intolerance by administering an isolated fatty acid such as trans-10, cis-12 conjugated linoleic acid, as suggested by Bassaganya-Riera and O’shea, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since O’shea and Bassaganya-Riera teach that trans-10, cis-12 conjugated linoleic acid can modulate PPARγ, which would thereby treat lactose intolerance as taught by Baroni, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation of about 35 mg to about 500 mg, Baroni teaches dosages of 0.1 mg/kg to about 100 mg/kg, which results in a dosage of 7 mg to 7,000 mg for a patient at an average weight of 70 kg.  Even though the range for the dosage as taught by Baroni is not the same as the claimed dosage, Baroni does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of administration period and frequency is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize administration period and frequency in order to increase the efficacy of CLA.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baroni (WO 2013/156413, as disclosed in IDS), Bassaganya-Riera (Activation of PPARγ and 6 by dietary punicic add ameliorates intestinal inflammation in mice, British Journal of Nutrition, 2011, 106, pp. 878-886, as disclosed in IDS), and O’shea (WO 2007/096148, as disclosed in IDS) as applied to claims 1, 4, and 9 above and further in view of Harrison (Cows' milk protein intolerance: a possible association with gastroenteritis, lactose intolerance, and IgA deficiency, British Medical Journal, 1976, 1, pp. 1501-1504).
The teachings of Baroni, Bassaganya-Riera, and O’shea are presented above.
Baroni, Bassaganya-Riera, and O’shea do not teach treating patients also suffering from gastroenteritis.
Harrison is drawn towards the association between lactose intolerance and gastroenteritis (see abstract).  Harrison teaches that an acute attack of gastroenteritis, in damaging the small mucosa, may act as a triggering mechanism in cows' milk protein intolerance (see abstract).
It would have been obvious to one of ordinary skill in the art to treat patients also suffering from gastroenteritis, as suggested by Harrison, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since patients can suffer from an acute attack of gastroenteritis, which can trigger lactose intolerance in the same patient as taught by Harrison, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baroni (WO 2013/156413, as disclosed in IDS), Bassaganya-Riera (Activation of PPARγ and 6 by dietary punicic add ameliorates intestinal inflammation in mice, British Journal of Nutrition, 2011, 106, pp. 878-886, as disclosed in IDS), and O’shea (WO 2007/096148, as disclosed in IDS) as applied to claims 1, 4, and 9 above and further in view of Hyams (Cancer Chemotherapy-Induced Lactose Malabsorption in Children, Cancer, 1982, 49, pp. 646-650).
The teachings of Baroni, Bassaganya-Riera, and O’shea are presented above.
Baroni, Bassaganya-Riera, and O’shea do not teach treating patients also undergoing chemotherapy.
Hyams is drawn towards the occurrence of lactose intolerance in child patients receiving chemotherapy (see abstract).  Hyams teaches lactose intolerance can be induced in patients following chemotherapy (see abstract).
It would have been obvious to one of ordinary skill in the art to treat patients also undergoing chemotherapy, as suggested by Hyams, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since patients receiving chemotherapy can develop lactose intolerance as taught by Hyams, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Baroni (WO 2013/156413, as disclosed in IDS), Bassaganya-Riera (Activation of PPARγ and 6 by dietary punicic add ameliorates intestinal inflammation in mice, British Journal of Nutrition, 2011, 106, pp. 878-886, as disclosed in IDS), and O’shea (WO 2007/096148, as disclosed in IDS) as applied to claims 1, 4, and 9 above and further in view of Bhagat (US 2012/0100223).
The teachings of Baroni, Bassaganya-Riera, and O’shea are presented above.
Baroni further teaches that “the dose required for use in any particular application will vary from patient to patient, not only with the particular compound or composition selected, but also with the route of administration, the nature of the condition being treated, the age and condition of the patient, concurrent medication or special diets then being followed by the patient, and other factors which those skilled in the art will recognize, with the appropriate dosage ultimately being at the discretion of the attendant physician.” (paragraph 0074).  
Baroni, Bassaganya-Riera, and O’shea do not teach administering the composition 3 times a day or wherein the composition is administered daily over about 3 months to the patient and up to a year.
Bhagat is drawn towards lipid compositions as a dietary supplement for a number of diseases (see abstract).  Bhagat teaches that such compositions can comprise conjugated linoleic acid (claims 48, 110).  Bhagat teaches that “the compositions comprising the lipid formulation disclosed herein may be administered to an individual in any orally accepted form. The lipid formulations may be packaged in one, two, three, four or more mutually complementing daily dosages.” (paragraph 0034).  Bhagat teaches steady delivery of the compositions comprising a fatty acid for at least 2-3 weeks (paragraph 0039).
It would have been obvious to one of ordinary skill in the art to administer the composition 3 times a day or wherein the composition is administered daily over about 3 months to the patient and up to a year, as suggested by Bhagat, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Bhagat teaches that “the compositions comprising the lipid formulation disclosed herein may be administered to an individual in any orally accepted form. The lipid formulations may be packaged in one, two, three, four or more mutually complementing daily dosages.” (paragraph 0034).  Bhagat teaches steady delivery of the compositions comprising a fatty acid for at least 2-3 weeks (paragraph 0039).  Given that the dose required for use in any particular application will vary from patient to patient, not only with the particular compound or composition selected, but also with the route of administration, the nature of the condition being treated, the age and condition of the patient, concurrent medication or special diets then being followed by the patient, and other factors which those skilled in the art will recognize, with the appropriate dosage ultimately being at the discretion of the attendant physician as taught by Baroni, one of ordinary skill in the art would have been motivated to administer the composition 3 times a day or wherein the composition is administered daily over about 3 months to the patient and up to a year, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Even though the range for the treatment period and frequency as taught by Bhagat is not the same as the claimed treatment period and frequency, Baroni does teach an overlapping range of treatment regimens, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of administration period and frequency is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize administration period and frequency in order to increase the efficacy and duration of CLA.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.




Conclusion
Claims 1, 4-6, 9, and 31-40 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629